337 F.2d 856
64-2 USTC  P 9838
Milton J. HARRIS, Appellant,v.UNITED STATES of America, Appellee.
No. 21324.
United States Court of Appeals Fifth Circuit.
Nov. 9, 1964.

M. H. Rosenhouse, Miami, Fla., for appellant.
Louis F. Oberdorfer, Asst. Atty. Gen., Lee A. Jackson, Dept. of Justice, Washington, D.C., William A. Meadows, Jr., U.S. Atty., Miami, Fla., J. Edward Shillingburg, Dept. of Justice, Washington, D.C., for appellee.
Before TUTTLE, Chief Judge, and JONES and GEWIN, Circuit Judges.
PER CURIAM.


1
The facts from which this controversy arose, and the principles applied by the district court in reaching its conclusion, are set forth in its opinion.  United States v. Harris, 223 F. Supp. 309.  We agree with the conclusion and are in accord with the principles announced in the opinion.  The judgment of the district court is


2
Affirmed.